Citation Nr: 0635720	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  96-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to May 1971, and from January 1973 to August 1989.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a rating in excess of 20 percent 
for low back disability.  In November 2002 and March 2003 the 
Board undertook further development under then-existing 
authority.  In June 2003 the case was remanded to provide the 
veteran notice of the Veterans Claims Assistance Act of 2000 
(VCAA) and to afford the RO the opportunity to initially 
review the additional evidence received.  In August 2005, the 
Board awarded an increased (40 percent rating) for the 
veteran's low back disability, and remanded the claim for the 
RO to obtain the veteran's Social Security Administration 
(SSA) records determine whether such (or any additional 
records submitted by the veteran) warranted a rating in 
excess of 40 percent.  

In the August 2005 decision the Board remanded a separate 
claim seeking an increased rating for hypertension.  The RO 
was to review the claim of entitlement to a rating in excess 
of 10 percent for hypertension, issue a statement of the case 
(SOC) in the matter, and advise the veteran that in order to 
perfect his appeal to the Board in the matter, he would need 
to submit a timely substantive appeal.  The RO followed these 
instructions by issuing an August 2006 SOC and advising the 
veteran that he had to file a substantive appeal within 60 
days.  He did not submit a substantive appeal in the time 
provided.  Consequently, the claim for an increased rating 
for hypertension is not before the Board.    


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by severe limitation of motion; pronounced disc 
disease, ankylosis, separately ratable neurological 
impairment and incapacitating episodes are not shown.  


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, Codes 5292, 5293, 5295 (effective prior to Sept. 23, 
2002), Code 5293 (effective prior to September 26, 2003), 
Codes 5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An August 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While this letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate the claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  The 
September 1994 rating decision, a January 1996 statement of 
the case (SOC) and subsequent supplemental SOCs (SSOCs) 
provided the text of other applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  Implementing the award of a 40 percent rating by the 
Board's August 2005 decision the RO assigned an effective 
date in April 2003.  The veteran was advised of his right to 
appeal that determination.  He has not done so.  

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  Additionally, the veteran was provided 
with VA low back examinations.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

On April 2003 VA orthopedic examination the veteran 
complained of non-radiating back pain.  The examiner noted 
that normal lumbar spine range of motion was 95 degrees of 
forward flexion, 35 degrees of extension, 40 degrees of 
bilateral lateral flexion, and 35 degrees of rotation, and 
that range of motion studies showed a loss of 65 degrees of 
flexion, a loss of 35 degrees of extension, a loss of lateral 
flexion of 30 degrees to the left and 25 degrees to the 
right, and a loss of 35 degrees of rotation.  The examiner 
noted that the main cause of loss of function was pain and 
the inability of the veteran to relax.  The back appeared to 
have weakened movement in that the muscles would chatter when 
requested to move forward.  There was fairly good 
coordination, however.    The examiner also commented that 
the veteran had a rather significant neurophysiologic 
overlay.  Degenerative disease of the lumbar spine was 
diagnosed.
On April 2003 VA neurological examination, the examiner found 
no neurological illness or outright neurological condition 
that might be causing the veteran's pain.  Motor and sensory 
examinations were normal and lower extremity strength was 
within normal limits.  No radiating pain down over the thighs 
in the front or back, or anywhere else, was found.  

On June 2004 VA orthopedic examination range of motion 
studies showed that flexion was to 90 degrees, extension to 
20 degrees, lateral flexion was to 35 degrees, bilaterally, 
and rotation was to 45 degrees bilaterally; all movement 
except rotation was accompanied by pain.  The veteran could 
not stand on his heels and toes to walk.  Straight leg 
raising was positive at 45 degrees on the right.  The 
examiner found that the veteran had no flare-ups and had no 
additional limitations with repetitive motion.  He 
occasionally wore a brace and did not use a cane.  He had had 
no injections for his back and took ibuprofen for pain.  He 
could not stand on his heels and toes to walk.  He had good 
extensor hallucis longus strength bilaterally.  Pinprick was 
preserved in the thighs, legs and feet and in the sacrum. He 
had had no incapacitating episodes in the past year.  The 
diagnoses included degenerative arthritis of the lumbar spine 
at L3 and L4, chronic pain, and decreased range of motion of 
the lumbar spine.  X-rays of the lumbosacral spine showed 
severe narrowing of the lumbosacral interspace with vacuum 
disk phenomenon.  There was anterior spurring and the other 
intervertebral spaces and bodies were of normal height.  
There was mild anterior spurring at the lower L3 and at L4.  
Sacroiliac joints appeared normal.  

An SSA response to a January 2006 VA request for copies of 
all records used in SSA's determination of disability for the 
veteran showed that SSA, after an exhaustive search, was not 
able to locate the veteran's claims folder.  The veteran was 
advised of this response.

In an undated letter the veteran indicated that VA already 
had in its possession treatment records used by SSA in making 
its disability determination along with SSA's September 1993 
Notice of Decision.    


III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that the RO appropriately 
followed the Board's August 2005 Remand instructions by 
attempting to obtain medical records pertaining to the 
veteran's low back disability from SSA.  Unfortunately, such 
records were unavailable.  After receiving the negative 
response from SSA and not receiving any additional material 
pertinent evidence from the veteran, the RO appropriately 
readjudicated the veteran's claim in the August 2006 SSOC.  
The question before the Board is whether evidence from April 
11, 2003 (as the veteran has not disagreed with that 
effective date assigned for the current 40 percent rating) 
shows that a rating in excess of 40 percent is warranted.  In 
regard to the concerns expressed by the veteran in his recent 
letter (see page 7, bottom), while SSA was not able to 
provide any additional evidence pertinent to the claim, the 
Board notes that the current record does contain the 
September 1993 SSA notice of decision and an April 1992 
private back examination that was apparently relied on by SSA 
to help determine the extent of the veteran's low back 
disability.   

The veteran's service connected low back disability 
encompasses degenerative arthritis, degenerative disc disease 
and chronic myofascial pain and can be evaluated either under 
the general criteria/formula for rating disabilities of the 
spine or specific criteria pertaining to disc disease (i.e. 
the intervertebral disc syndrome rating criteria).  The 
criteria for rating intervertebral disc syndrome were revised 
effective September 23, 2002.  Also, the general criteria for 
rating disabilities of the spine, along with specific 
criteria for rating intervertebral disc syndrome were revised 
effective September 26, 2003.  When the regulations 
concerning entitlement to a higher rating change during the 
course of an appeal, the veteran is entitled to resolution of 
the claim under the criteria that are more advantageous.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  Id.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  In the August 2006 SSOC the RO 
considered the veteran's disability rating under both the old 
and new rating criteria.  The Board will also evaluate the 
veteran's disability under both the old and new rating 
criteria.

Criteria in Effect Prior to September 23, 2002

Given that the veteran has already been assigned a 40 percent 
rating for the low back disability, the focus is on criteria 
that would allow for a rating in excess of 40 percent.  Prior 
to September 23, 2002, the veteran's low back disability 
could only be rated higher than 40 percent if there was 
vertebral fracture or ankylosis (See 38 C.F.R. § 4.71, Codes 
5285, 5286, 5289) or if there was pronounced disc disease 
(Code 5293).  As neither vertebral fracture nor ankylosis is 
shown, a rating under Codes 5285, 5286 or 5289 is not 
warranted (While the July 1993 SSA decision noted that the 
veteran had "ankylosing spondylitis", this is merely a 
spinal condition that could progress to ankylosis.  See 
Stedman's Medical Dictionary, 27th edition, 2000.  There is 
no evidence of record that this progression has occurred.)  

Turning to Code 5293, a 60 percent rating is available for 
pronounced disease, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  38 C.F.R. § 4.71a (effective 
prior to September 23, 2002).  While the veteran has at times 
been shown to have some level of muscle spasm and has 
consistent pain, these symptoms have not been attributed to a 
specific neurological deficit or to the site of a specific 
diseased disc.  Notably, the April 2003 VA neurological 
examiner found no neurological illness or outright 
neurological condition that might be causing the veteran's 
pain.  Without evidence of persistent symptoms compatible 
with sciatic neuropathy and appropriate to the site of a 
diseased disc, pronounced disc disease is not shown, and a 60 
percent rating under Code 5293 is not warranted.  

Criteria in effect from September 23, 2002

As of September 23, 2002, Code 5293 was revised to allow for 
intervertebral disc syndrome to be evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations, whichever method results in the higher 
rating.  Note 1 following Code 5293 provided that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician.  Note (2) provided:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurological disabilities separately using criteria for the 
most appropriate neurological diagnostic code or codes.  

As incapacitating episodes of disc disease are neither shown 
nor alleged, a rating in excess of 40 percent under these 
criteria is not warranted.  Furthermore, a rating in excess 
of 40 percent under the revised Code 5293 based on a 
combination of neurological and orthopedic symptoms is not 
warranted because, as mentioned above, the maximum rating 
available for the veteran's orthopedic symptoms is 40 percent 
(Code 5292), and separately ratable neurological symptoms are 
not shown. 

Criteria in effect from September 26, 2003

Under the criteria that became effective September 26, 2003, 
a rating in excess of 40 percent for lumbar spine disability 
is warranted only if there is ankylosis or based on 
incapacitating episodes.  As incapacitating episodes are 
neither shown, nor alleged, and as ankylosis has never been 
reported, a rating in excess of 40 percent under these 
criteria is not warranted.

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably, the June 2004 examiner found that 
the veteran had no flare-ups and had no additional 
limitations with repetitive motion.      

In summary, a rating in excess of 40 percent is not warranted 
for the veteran's low back disability under any applicable 
criteria.  The preponderance of the evidence is against this 
claim, and it must be denied.

ORDER

A rating in excess of 40 percent for low back disability is 
denied. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


